Title: To George Washington from Colonel Stephen Moylan, 13 August 1779
From: Moylan, Stephen
To: Washington, George


        
          Dear Sir
          Greenwich [Conn.] 13th August 1779
        
        accept my most grateful thanks for your Kind permission to pay a visit to Mrs Moylan, I will, you may be assured Sir not loose time from my Duty, which I assure you no Officer in the Army is fonder of doing than I am, as to the expence of Intelligence I give You my word and my honor I have been rather under, than over, in what I mentiond to your Excellency in my Last this, or rather Poundridge post, has been the most expensive, as I promis’d a man who has been four times within Kingsbridge, to make his Dollars Silver, and he Says, and I believe it that the Last bills I gave him, which were two—one of 65 & one of 45 Dollars, he got but at the rate of 12 for one—as General Howe is at present in this place, and will take every oppertunity of gaining inteligence I have not occasion to interfere in that

department at the Same time I must remark to Your Excellency that I had positively your orders, when I parted with you at Middlebrook, to Lay out money to gain inteligence, and when I had the honor to receive your Commands of taking the Command of the Cavalry in the Jersey in 1778 I asked you whether I shoud try to gain inteligence, your answer was yes by all means, which made me fix my Qrs at Trenton, indeed the expence for information at that post was very trifleing, but if Your Excellency will reccollect what I Sent you from Amboy and in that neighborhood, you will See that it must have Come from persons I employed within the City, I mean persons I sent in—to Newyork—the Countermarch of the army from the Clove in that year I realy thought was occasiond by the information I had given to Your Excellency.
        if my word is not a Sufficient voucher to the public, I assure Your Excellency I will not nor Cannot give any other, and if I ever do get what I have laid out I do not think, from the depreciation of the money that I Shall be paid half what in justice I am intitled to, the freedom with which I write to Your Excellency I dare Say from my Knowledge of you[,] you will pardon, for you may be assured it does not arise from presumption I know your heart, it is a great, a good one, and amongst Your admirers, there is Know one who can Sub[s]cribe himself with more propriety, your assured freind and affectionate Humb. Sert than
        
          Stephen Moylan
        
      